Title: Petition to the General Court for Setting off “The Farms” From Dorchester to Braintree, 5 February 1773
From: Adams, John,Quincy, Josiah,Palmer, Joseph
To: Braintree, town of


     
      Braintree February 5th. 1773
      Province of Massachusets Bay
     
     To his Excellency Thomas Hutchinson Esqr. the Honorable his Majesty’s Council and the honble. House of Representatives in General Court assembled February A.D. 1773.
     The Petition of Josiah Quincy John Adams and Joseph Palmer in Behalf of themselves and the North Precinct in Braintree.
     Humbly sheweth. That there is a certain Tract of Land in the Town of Dorchester lying on the south side of Neponset River adjoining to said Precinct and bounded as follows,
     Northwesterly by said River Southwesterly, by Sagamore Creek (so called) to the Angle of meeting between the Towns of Dorchester Milton and Braintree South Easterly, by the Boundary Line between Dorchester and Braintree North Easterly by Billings’s Creek (so called) towards the Head thereof to the dividing Line between Oliver Billings and Others and by said Line running about So. East to Braintree Bay.
     That the Lands within the Limits aforesaid are owned as follows, vizt. by John Billings, Thomas Wells, Eliza. Glover, Ebenr. Glover Oliver Billings Josiah Glover and Ezra Glover who are Inhabitants and Proprietors thereof.
     That Jonathan Rawson, Edmund Billings, Nathl. Glover, and William Glover, of Braintree, (and a few Persons, living in Milton and Dorchester, Owners of an inconsiderable Quantity of Salt Marsh) are Proprietors and not Inhabitants.
     That most of the Inhabitants and Proprietors first named have Pews in the Meeting House in said Precinct, and all of them and their Families have usually attended the publick Worship therein excepting Oliver Billings.
     That in the year 1771. A Number of them prefer’d a Petition to the Town of Braintree desiring their Concurrence in a Petition they were resolved to prefer to the great and general Court that They and their Estates might be set off from Dorchester and annex’d to Braintree declaring their promise to pursue the same to Effect so far as should be in their Power: an authenticated Copy whereof is herewith presented.
     That, in pursuance of the above Resolution and Promise a Petition sign’d by all the Persons abovenamed excepting two or three inconsiderable Proprietors was prefer’d praying for the Reasons therein declared that they and their Estates within the Limits aforesaid might be set off from Dorchester and annexed to the Town of Braintree which has been under your Excellency and Honour’s Consideration.
     That The Town of Dorchester at a Meeting legally assembled in the Year 1771 in order to diswade the said Petitioners from their Purpose and as a Motive to retract their Petition did remit to them their ministerial and School Taxes: And at another Town Meeting in the year 1772 passed the following Vote vizt. “Voted to allow the Inhabitants of the Farm’s (so called) or any Part of them that will signify to the Courts Committee under their Hands that they are willing to stay in the Town, what they shall be assessed to the Ministry and Schools not only this Year but also for the Time to come so long as they remain in the The Town.”
     That in Consequence of the foregoing Votes and other influencing Motives all the Petitioners aforesd. forgetting their Resolution and Promise abovementiond. excepting John Billings and Thos. Wells did sign and prefer a Petition to your Excellency and Honours wherein they retracted their former Request.
     Your Petitioners, therefore, beg Leave to submit the Premises to your Excellency and Honours Consideration together with their Prayer and humble Hope that you will be pleased to order the Lands within the Limits aforesaid, and the Inhabitants thereon to be set off from Dorchester and annexed to the North Precinct in Braintree, so, as that their ministerial Taxes may be applyed to the Support of the publick Worship of God therein; and their School Taxes to the Education of their Children. Or otherwise relieve your Petitioners in any other manner though variant from the foregoing Prayer, as to your Excellency and Honours in your great Wisdom shall seem meet. And your Petitioners as in Duty bound shall ever pray &c.
     
      Josiah Quincy
      John Adams
      J. Palmer
     
     
     Braintree North Preceinct Febr. 5th 1773
     The foregoing Petition was rece’d and accepted by this preceinct at their Meeting Legally Assembled this Day and committed to Josiah Quincey Esqr. Chairman of the comtee. apointed and Impowerd to present the Same,
     
      attest Tompson Baxter Dy. Cler.
     
     
     In Council June 3. 1773. Read, together with the answer thereto and orderd that Saml. Dexter and Walter Spooner Esqrs. with such as shall be joyned by the Honble. House by a Committee to take the same into Consideration. Hear the Parties, and Report thereon. Sent down for Concurrence.
     
      Jno. Cotton D. Secy.
     
     
     In the House of Representatives June 14 1773. Read and Concurrd and Mr. Payne Cap Bacon and Coll Leonard are joynd.
     
      T Cushing Spkr.
     
     
     Petition of the north Precinct in Braintree June 25. 1773 In the House of Representatives Feby. 19 1773 Orderd. that the petitioners notify the Inhabitants of the Town of Dorchester (by Leaving an attested copy of this petition and order with the Clerk of said Town) to shew cause on the second Thursday of the next Session of the General Court why the prayer thereof should not be granted. Sent up for Concurrence. T. Cushing Spkr. In Council Feby. 19th. 1773. Read and Concurred.
     
      Tho. Flucker Secy.
     
    